Title: From George Washington to Henry Laurens, 7 December 1778
From: Washington, George
To: Laurens, Henry


  
    Sir
    Paramus [N.J.] 7th December 1778
  
I had the honor of receiving yours of the 2d at this place. I have forwarded the Brevet to Capt. Simonot, and shall take such measures in regard to Colo. Fleury’s letter as shall seem proper, upon my arrival at Middle Brook, for which I set out again tomorrow.
Upon leaving Elizabeth-town I directed Colo. Harrison to inform you of the intelligence I had received, and which I thought demanded my personal attention, as the enemy appeared to be going up the River in considerable force. Having put the troops destined for the Middle Brook Cantonment upon their march back towards the North River, I was proceeding that way myself, when an Express met me a few Miles beyond this, informing me that the enemy’s shipping which had been as high as King’s ferry had fallen down again. They landed a party at the Ferry and set fire to a few small Buildings near the Water, but upon a party of ours advancing they immediately debarked without attempting any thing further. The Boats and Stores of every kind had been previously secured—I cannot account for this Manoeuvre but by supposing that they have been misinformed as to the quantity of Stores at the Ferry, or that they expected to find the posts in a defenceless situation. Or it may perhaps have been to favor a Forage below.
Finding that the Troops destined for the defence of the Highlands, had arrived at their respective posts, agreeable to my orders and expectations, I have again put those intended for Middle Brook into motion, and I hope they will arrive there while the Roads and Weather are both fine.
  Accounts from New York, thro’ a good Channel, inform me that thirty thousand tons of shipping had been suddenly taken up for Government service and that a general Embargo is laid. The occasion has  
    
    
    
    not yet transpired, at least it has not yet reached me. I have the honor to be with the greatest Respect Your Excellency’s Most obt Servt

  Go: Washington

